Opinion.— That the pretended service upon Griffin was ineffectual to bind plaintiff in error admits of no question. As Griffin was not the local agent at the time of the pretended service, it did not bind the company. Revised Statutes, article 1228, provides the manner of obtaining service in this class of cases. It appears from the allegations in the petition that plaintiff in error is a domestic corporation, with its principal office at the city of Austin, in Travis county, and it had no local agent in Lampasas county when this suit ivas brought. To authorize a judgment by default against a corporation or joint-stock com*439pany, the process must be served in the manner prescribed by the statute.
It is not made to appear that Lauve occupied the position of either president, secretary or treasurer of the corporation; and it is affirmatively shown that he was not the local agent in Lampasas county. There is no provision of statute that authorizes service to be made upon a general agent. And it cannot be held that service on such agent is equivalent to leaving a copy of the process at the principal office of the corporation during office hours.
We hold the corporation was not served, and therefore the judgment by default was unwarranted.
Beveesed and eemanded.